Case 1:19-cr-00384-RM Document 32 Filed 02/06/20 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00384-RM

UNITED STATES OF AMERICA,

               Plaintiff,

v.

WESLEY GILREATH,

            Defendant.
_____________________________________________________________________________

                        NOTICE OF DISPOSITION AND
              MOTION REQUESTING CHANGE OF PLEA HEARING
____________________________________________________________________________

       Wesley Gilreath, by and through undersigned counsel, hereby notifies this Court that a

disposition has been reached in his case with the government. The defendant requests a change

of plea hearing for the court to consider the proposed plea agreement; the defendant also requests

this court vacate the trial date set for April 13, 2020, as well as the trial preparation conference

scheduled for April 3, 2020, at 10:00 AM.

                                               Respectfully submitted,

                                               VIRGINIA L. GRADY
                                               Federal Public Defender


                                               s/Laura Suelau
                                               LAURA SUELAU
                                               Assistant Federal Public Defender
                                               633 17th Street, Suite 1000
                                               Denver, CO 80202
                                               Telephone: (303) 294-7002
                                               FAX: (303) 294-1192
                                               laura.suelau@fd.org
                                               Attorney for Defendant
Case 1:19-cr-00384-RM Document 32 Filed 02/06/20 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I hereby certify that on February 6, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system which will send notification of such filing to the
following e-mail addresses:

       Julia Martinez, AUSA
       julia.martinez@usdoj.gov


and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Wesley Gilreath (U.S. Mail)



                                              s/Laura Suelau
                                              LAURA SUELAU
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, CO 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              laura.suelau@fd.org
                                              Attorney for Defendant




                                                 2
